DETAILED OFFICE ACTION

	Applicant response filed on 01/07/2022 is acknowledged.
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election of Species I-D (claims 13 and 14) in the reply filed on 01/07/2022 is acknowledged. Applicant’s response states that the election was made with traverse, however no traversal arguments contained in applicant’s response filed 01/07/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9, 10, 12, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the generic invention, there being no allowable generic or linking claim. Applicant timely responded to the election requirement in the reply filed on 01/07/2022.
	
	Claims 1-8, 11, 13-16, and 18-20 are currently under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2018 have been considered by the examiner.

Claim Objections
Claim 20 is objected to under as being in improper form because an independent claim cannot depend from another independent claim. Applicant is requested to recite all limitations the from independent claim 1 that are intended to be included in independent claim 20. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
The instant claims are directed to a method and computer readable media having a program recorded thereon for detecting chromosomal aneuploidy of a target fetal chromosome. The recited process and that executed by a computer readable media having a program recorded thereon comprise the steps of obtaining sequence information (reads) of a plurality of nucleic acid fragments obtained from a biological sample of a pregnant woman, mapping the obtained reads to a reference human genome, calculating a GC content and a fraction of reads (Rf) of the nucleic acid fragments on the target genome based on the reads of the nucleic acid fragments assigned to the chromosome, selecting adaptive reference sample belonging to a shared range of unit values of Rf and unit values of GC content from reference samples based on the calculated Rf and GC content on the target chromosome, calculating z scores of a verification reference samples and z scores of the test sample using selective adaptive reference sample, and determining that the target chromosome has chromosomal aneuploidy, by comparing z scores of the verification reference samples with the z scores of the test samples the z-scores if the test samples are larger than the z scores of the verification reference samples. Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer in the form of a “a computer readable media having a program recorded thereon”, the claims still amount to a series of mental and computational steps that remain directed to a judicial exception. 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in the abstract determination of aneuploidy based on a computational result (i.e. the comparison of z scores of the verification reference samples with the z scores of the test samples the z-scores and if the test samples are larger than the z scores of the verification reference samples then a test samples is identified as containing a target chromosome that has chromosomal aneuploidy. Such a result only produces new information from data input (reads) and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to affect any type of change.
The instant process claims do recite the data gathering steps of accessing “obtaining sequence information (reads)” and specifies that such reads are obtained from a plurality of nucleic acid fragments from a biological sample of a pregnant woman, from nucleic acid fragments of the target chromosome, reference samples, test samples, selective adaptive reference samples, and verification reference samples. The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, the claims to not recite any specific no technological improvement to the manner in which sequence data is collected. In fact, the claims do not recite any active steps wherein physical samples themselves are sequenced in a wet lab environment. Rather, the claims merely require “obtaining” pre-existing sequence information and merely obtain such reads from a pre-existing database or a published journal article. In such embodiments, the any claims do not require any physical steps at all and are open to being practiced in the mind of a practitioner or with pen and paper.  
With regard to claim 20, while it is the case that the recitation of a computer readable media having a program recorded thereon may encompass non-transitory embodiments, the instant claim further read on non-statutory transitory signal and carrier wave embodiments. Further, even while non-transitory computer media  is tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art ‘” Id. (quoting Parker v. Flook 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to claim 20, the recited use of general purpose computer elements amounts only to applying the identified judicial exception be means of generic computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
For these reasons, the instant claims are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to Independent claim 20, the instant claim recites the limitation of “a program to be applied to performing the method of claim 1.” Neither the instant claim nor does the instant specification provide a definition for a “program” nor any associated algorithm for performing the method of claim 1 in a computer environment. Therefore, the metes and bounds of independent claim 20 are indefinite because claim merely recites the use of general purpose computer elements in the form of a “program” to perform the functionally defined steps of “obtaining sequence information”, “mapping the obtained reads to a reference human genome”, “calculating a GC content and a fraction of reads of the nucleic acid fragments on the target chromosome to the number of nucleic acid fragments”, selecting adaptive reference samples, “calculating z scores”, and determining aneuploidy by “comparing” z scores. While the claims articulate in purely functional terms the results that are to be derived from input data, said claims fail to recite how the “program” specifically achieve said results or identify the specific algorithms that are relied upon to achieve said results. Thus, the instant claims are left in an undefined state regarding how applicant has programmed an otherwise generic computer device to achieve said functionally defined results.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0235474 – A1. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/           Primary Examiner, Art Unit 1631